[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
The plaintiff, Louise Lane fell in her apartment in February 1989 and hit her head. A few days later, the plaintiff's friend Fanny Williams called the defendant Theresa Majiak to the plaintiff's apartment because she was worried about the plaintiff's health. At that time the plaintiff, defendant and Fanny Williams all lived in the same elderly housing complex. The defendant found that the plaintiff had a temperature of 104 degrees and a lump on  her head. She called the building superintendent and an ambulance was summoned and took the plaintiff to Yale-New Haven Hospital. From there she was placed in a convalescent home. Mrs. Williams and the plaintiff were close friends. After the plaintiff was taken to the hospital Mrs. Williams came to the defendant's apartment with money she had found in the plaintiff's apartment. She asked the defendant to count the money for her since she could not count. That money, plus more money that was found in the plaintiff's apartment the next day, was counted that night and the next day and totaled $6236.20. The money was composed of bills, change and silver dollars. Both the defendant and Mrs. Williams signed statements as to how much money there was when it was counted. (See Exhibits A and One)
Mrs. Williams claims that the defendant retained the $6236.20 except for $1047.89 which the defendant gave to her to pay for various items purchased for the plaintiff. Mrs. Williams claims the defendant owes the plaintiff the sum of $5188.31.
The defendant testified that she gave the $6236.20 to Mrs. Williams in a plastic bag after it was counted.
Both Mrs. Williams and the defendant testified that the plaintiff's nieces received $4000.00 from Mrs. Williams which represented additional monies Mrs. Williams found in the plaintiff's apartment.
The plaintiff did not testify in this matter. CT Page 3281
After hearing the evidence the court finds the issues for the defendant on the complaint since the plaintiff did not sustain her burden of proof thereon.
In view of the court's findings set forth above, the issues on each of the defendant's special defenses is moot and the court makes no finding thereon.
Judgment may enter accordingly.
WILLIAM J. SULLIVAN, JUDGE